Citation Nr: 1218641	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-33 905A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an apportionment of compensation benefits on behalf of the Veteran's spouse and children, D.J.F., C.T.F., and B.S.F., from August 25, 2006, to August 16, 2007.

2.  Entitlement to an apportionment of compensation benefits on behalf of the Veteran's children, D.J.F., C.T.F., and B.S.F., after August 16, 2007.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the co-parent of the Veteran's minor children, D.J.F., C.T.F., and B.S.F.  The marriage between the appellant and the Veteran was terminated on August 16, 2007.  The children were in the custody of the appellant from the date of the claim for apportionment on August 25, 2006, to December 14, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The special procedural requirements for simultaneously contested claims, such as apportionment, have been met.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in her November 2008 VA Form 9 the appellant expressed her desire to present testimony at a personal hearing before the Board.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The record shows that notice of a scheduled hearing was returned as undeliverable in March 2010, but that the address provided on a June 2010 supplemental statement of the case to the appellant appears to be valid.  Although in correspondence dated in January 2011 the Veteran requested that the hearing scheduled for February 17, 2011, be cancelled, there is no indication that the appellant wishes to draw her request for a hearing.  Therefore, additional development is required prior to appellate review.

VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2011).  Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  

A party to a simultaneously contested claim may file a brief or argument in answer to a Substantive Appeal filed by another contesting party.  Any such brief or argument must be filed with the agency of original jurisdiction within 30 days from the date the content of the Substantive Appeal is furnished.  38 C.F.R. § 20.502 (2011).  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713 (2011).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a Veterans Law Judge at the RO as soon as practicable.  The Veteran must also be provided notice of the hearing and an opportunity to be present.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

